Hanna, J.
Suit on a note. Answer: fraud and false representations in regard to the location, etc., of certain lands, which were the consideration for said note, etc.; also a paragraph in the following form: “ And for further answer in this behalf, the defendant says that the note, in the complaint mentioned, was obtained from him by the fraud, covin, misrepresentation, and deceit of said plaintiff, and without any good or valid consideration whatever; and this,” etc.
One party insists that this is a general answer of fraud, and, therefore, a demurrer was well taken to it; the other, that it is a general answer of want of consideration, and the said ruling consequently wrong.
It does mot appear to us to be either the one or the other. As a general answer of fraud, if it was such, it would be bad. It seems to admit that there was some consideration, but the pleader assumes to determine that it was not a valid one, *322for what reason, we are not informed. It is too uncertain a mode of pleading; does not give the facts upon which the conclusion is drawn, that the consideration was invalid; of course this could not be done, in an instance where it is expressly stated that there was no consideration. The demurrer was, therefore,- properly sustained.
N. Trusler, J. B. Julian, and F. Vance, for the appellant.
B. F. Claypool, J. C. McIntosh, and .1. M. Wilson, for the appellee.
There was a reply in denial to the other paragraphs of the answer. Trial and judgment for the plaintiff.
The evidence was very conflicting, as to the representations, etc.; but this was a question for the jury, and, under our repeated rulings, we can not disturb the finding.
Per Curiam.
The judgment is affirmed, with one per cent, damages and costs.